Case: 21-30106     Document: 00515928385         Page: 1     Date Filed: 07/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 7, 2021
                                  No. 21-30106                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Michael McClanahan; Gary Chambers; Eugene Collins,

                                                           Plaintiffs—Appellees,

                                       versus

   Scott Wilson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:17-CV-1720


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Defendant Scott Wilson seeks interlocutory review of the denial of his
   motion to dismiss for lack of subject-matter jurisdiction. He contends that we
   have appellate jurisdiction under the collateral order doctrine. Generally, we
   are limited to reviewing “final decisions of the district courts.” 28 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30106      Document: 00515928385          Page: 2   Date Filed: 07/07/2021




                                    No. 21-30106


   § 1291. But under the collateral order doctrine, a district court’s decision is
   immediately appealable if it “(1) conclusively determined the disputed
   question, (2) resolved an important issue separate from the merits of the case,
   and (3) is effectively unreviewable on appeal from a final judgment.” In re
   Deepwater Horizon, 793 F.3d 479, 484 (5th Cir. 2015) (citing Will v. Hallock,
   546 U.S. 345, 349 (2006)). The doctrine is narrow. Indeed, the Supreme
   Court “has repeatedly stressed that the conditions for appeal under the
   collateral order doctrine are ‘stringent.’” Id. This case fails to satisfy the
   third condition because “[t]he question of subject matter jurisdiction is far
   from unreviewable on appeal from a final judgment.” Matter of Greene Cnty.
   Hosp., 835 F.2d 589, 596 (5th Cir. 1988).
          IT IS ORDERED that this appeal is DISMISSED for lack of
   jurisdiction.




                                         2